 

Case 1:19-cr-O0009-RBJ Document 19 Filed 03/28/19 USDC Colorado Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00009-RBJ
UNITED STATES OF AMERICA,
Plaintiff,

Vv.

1. ARTEMIO NAVARRO-RAYO a/k/a ARTEMIO GARCIA a/k/a ARTURO ARAYO
alkla ARTURO NAVARRO a/k/a ANTEMOI RAYO,

Defendant.

 

PLEA AGREEMENT

 

The United States of America, by and through Jason R. Dunn, United States
Attorney for the District of Colorado, and Sarah H. Weiss, Assistant United States
Attorney, and the defendant, Artemio Navarro-Rayo (aka Artemio Garcia; Arturo Arayo;
Arturo Navarro; Antemoi Rayo), personally and by counsel, Edward Harris, hereby
submit the following Plea Agreement pursuant to D.C.COLO.LCrR 11.1.

l. AGREEMENT

A. Defendant’s Plea of Guilty:

The defendant agrees to plead guilty to the sole count of the Indictment, charging
a violation of 8 U.S.C. § 1326(a) and (b)(1), illegal re-entry of a previously deported
alien following a felony conviction. The defendant further agrees to waive his appellate
rights, as set forth below.

B. Government’s Obligations:

In exchange for the defendant’s plea of guilty and waiver of certain appellate

court

EXHIBIT
1

 
Case 1:19-cr-00009-RBJ Document 19 Filed 03/28/19 USDC Colorado Page 2 of 9

rights, the United States agrees to (1) recommend the Court give the defendant full
credit for acceptance of responsibility, unless the defendant engages in conduct that
qualifies for the obstruction of justice enhancement under U.S.S.G. §§ 3C1.1 and 3E1.1,
comment (note 4) between the time of the guilty plea and sentencing; and (2) request a
sentence within the advisory guideline range resulting from the “fast track” disposition.
C. Early Disposition (“Fast Track”) Agreement:

This plea agreement is made pursuant to the District of Colorado’s early
disposition (“Fast Track”) program based on USSG 5K3.1 (“early disposition
programs”). The government agrees to file a motion for a one-level downward
departure pursuant to USSG § 5K3.1 (“early disposition programs”). Although the
defendant does not qualify for a motion for the 3-level downward departure, in exchange
for the motion for a one-level downward departure, the defendant agrees to waive
certain appellate rights, described more fully below. Although the parties understand
that the Guidelines are only advisory, the United States and the defendant stipulate and
agree that this fast track disposition is appropriate and results in a sentence that
advances the sentencing goals set forth in 18 U.S.C. § 3553(a).

Cc. Defendant's Waiver of Appeal:

The defendant is aware that 18 U.S.C. § 3742 affords the right to appeal the
sentence, including the manner in which that sentence is determined. Understanding
this, and in exchange for the concessions made by the government in this agreement,
the defendant knowingly and voluntarily waives the right to appeal any matter in

connection with this prosecution, conviction, or sentence unless it meets one of the
 

Case 1:19-cr-00009-RBJ Document 19 Filed 03/28/19 USDC Colorado Page 3 of 9

following criteria: (1) the sentence exceeds the maximum penalty provided in the statute
of conviction; (2) the sentence exceeds the advisory guideline range that applies to a
total offense level of 9; or (3) the government appeals the sentence imposed. If any of

these three criteria apply, the defendant may appeal on any ground that is properly |

 

available in an appeal that follows a guilty plea.

The defendant also knowingly and voluntarily waives the right to challenge this
prosecution, conviction, or sentence in any collateral attack (including, but not limited to,
a motion brought under 28 U.S.C. § 2255). This waiver provision does not prevent the
defendant from seeking relief otherwise available in a collateral attack on any of the
following grounds: (1) the defendant should receive the benefit of an explicitly
retroactive change in the sentencing guidelines or sentencing statute; (2) the defendant
was deprived of the effective assistance of counsel; or (3) the defendant was prejudiced
by prosecutorial misconduct.

ll. ELEMENTS OF THE OFFENSE

 

The parties agree that the elements of the offense to which the defendant will
plead guilty are as follows:

First: The defendant was an alien (not a citizen or national of the United States)
at the time alleged in the indictment;

Second: the defendant had previously been deported and removed from the
United States;

Third: the defendant knowingly entered and was found in the United States;

Fourth: the defendant had not received the consent of the proper legal authority
Case 1:19-cr-O0009-RBJ Document 19 Filed 03/28/19 USDC Colorado Page 4 of 9

to reapply for admission to the United States. |

Note: The defendant acknowledges that he was convicted of a felony prior to his
removal from the United States. This is not an essential element of the offense, but
rather is a sentencing factor for the Court. See Almendarez-Torres v. United Sfates,
523 U.S. 224, 235 (1998).

lll. STATUTORY PENALTIES

The maximum statutory penalty for a violation of 8 U.S.C. § 1326(a) and
(b)(1) is not more than 10 years of imprisonment; not more than a $250,000 fine, or
both; not more than 3 years supervised release; and a $100 special assessment fee. If
a term of probation or supervised release is imposed, any violation of the terms and/or
conditions of supervision may result in an additional term of imprisonment.

IV. COLLATERAL CONSEQUENCES

 

This felony conviction may cause the loss of civil rights including, but not limited

to, the rights to possess firearms, vote, hold elected office, and sit on a jury. Ifthe

defendant is an alien, the conviction may cause the defendant to be deported and
removed from the United States, to be denied admission to the United States, and to be
denied citizenship.
V. STIPULATION OF FACTS
The parties agree that there is a factual basis for the guilty plea that the
defendant will tender pursuant to this plea agreement. That basis is set forth below.
Because the Court must, as part of its sentencing methodology, compute the advisory

guideline range for the offense of conviction, consider relevant conduct, and consider
Case 1:19-cr-00009-RBJ Document 19 Filed 03/28/19 USDC Colorado Page 5 of9 |

the other factors set forth in 18 U.S.C. § 3553, additional facts may be included below
which are pertinent to those considerations and computations. To the extent the
parties disagree about the facts set forth below, the stipulation of facts identifies which
facts are known fo be in dispute at the time of the execution of the plea agreement.

This stipulation of facts does not preclude either party from hereafter presenting
the Court with additional facts which do not contradict facts to which the parties have
stipulated and which are relevant to the Court’s guideline computations, to other 18
U.S.C. § 3553 factors, or to the Court’s overall sentencing decision.

The parties stipulate and agree as follows: The defendant is a native and citizen
of Mexico without claim to lawful status in the United States. The defendant was first
removed from the United States on August 13, 1993. The defendant was most recently
removed on July 31, 2012. The defendant has also been removed on multiple other
occasions. The defendant did not seek or obtain permission to return lawfully to the
United States. Nonetheless, he returned. Immigration officials found the defendant on
November 29, 2018, while he was incarcerated at the Adams County Jail in Brighton,
Colorado, facing charges for Dangerous Drugs, Fraud-Impersonation, Obstructing
Policy, Resisting Arrest, and Public Peace.

With respect to his criminal history, the defendant was convicted of the following
offenses:

e August 17,1994: Felony Possession of a Controlled Substance;
e July 24, 1995: Misdemeanor Use/Under Influence of a Controlled

Substance and misdemeanor Possession of a Controlled Substance;
 

Case 1:19-cr-00009-RBJ Document 19 Filed 03/28/19 USDC Colorado Page 6 of 9

e December 6, 1995: Misdemeanor Use/Under Influence of a Controlled

 

Substance;

e January 18,1996: Misdemeanor Use/Under Influence of a Controlled

Substance;

 

e October 30,1997: Misdemeanor Use/Under Influence of a Controlled

 

Substance;

e August 7, 2006: Driver's License Violation; Possession of Drug

Paraphernalia;

e March 5, 2011: Misdemeanor Domestic Assault Bodily Injury and Failure to

 

Appear |

In addition, the defendant was twice convicted of illegal reentry after removal, in
violation of 8 U.S.C. § 1326, on October 5, 1998 and September 26, 2012.
VI. ADVISORY GUIDELINE COMPUTATION AND 18 U.S.C. § 3553 ADVISEMENT

The parties understand that the imposition of a sentence in this matter is
governed by 18 U.S.C. § 3553. In determining the particular sentence to be imposed,
the Court is required to consider seven factors. One of those factors is the sentencing
range computed by the Court under advisory guidelines issued by the United States
Sentencing Commission. To aid the Court in this regard, the parties set forth below
their estimate of the advisory guideline range called for by the United States Sentencing
Guidelines (USSG). To the extent that the parties disagree about the guideline
computations, the recitation below identifies the matters which are in dispute.

Pursuant to §2L1.2, the following calculation applies:
 

Case 1:19-cr-O0009-RBJ Document 19 Filed 03/28/19 USDC Colorado Page 7 of 9

A. The base offense level is 8.
B. The following specific offense characteristics apply:
Under § 2L1.2(a), the defendant committed the instant offense after |
sustaining a conviction for a felony that is an illegal reentry offense, |
increase by 4 levels.
C. There are no victim-related, role-in-offense, obstruction and/or multiple
count adjustments.
D. The adjusted offense level therefore would be 12.
E. The defendant should receive a 2 level adjustment for acceptance of
responsibility under § 3E1.1. The resulting, total offense level therefore would be 10.
F. The parties understand that the defendant’s criminal history computation
is tentative. The criminal history category is determined by the Court based on the
defendant's prior convictions. Based on information currently available to the parties, it
is estimated that the defendant's Criminal History Category would be Ill.
G. Assuming the criminal history facts known to the parties are correct, the
career offender/criminal livelihood/armed career criminal adjustments would not apply.
H. Imprisonment: The advisory guideline range of imprisonment resulting
from an offense level of 10 and the above criminal history category is 10-16 months.
However, in order to be as accurate as possible, with the criminal history category
undetermined at this time, the offense level estimated above could conceivably result in
a range from 6-30 months.

Note: As stated above, the government agrees to request a 1-level downward
 

Case 1:19-cr-00009-RBJ Document 19 Filed 03/28/19 USDC Colorado Page 8 of 9 l

departure in light of the “fast track” disposition. The range of imprisonment resulting
from an offense level of 9 and a criminal history of Ill would be 8-14 months.
In any event, the guideline range would not exceed the cumulative statutory

maximum applicable to the count of conviction.

I. Fine: Pursuant to guideline § 5E1.2, assuming an estimated offense level
of 10, the fine range for this offense would be $4,000 to $40,000, plus applicable
interest and penalties. The range for an offense level 9 is $2,000 to $20,000, plus
applicable interest and penalties.

J. Supervised Release: The guideline range of supervised release under
§ 5D1.2 is at least one year but not more than three years. However, pursuant to
§ 5D1.1(c), the Court ordinarily should not impose a term of supervised release because
supervised release is not required by statute and the defendant is an alien who likely
will be deported after imprisonment. The Court may consider imposing a term of
supervised release if the Court determines it would provide an added measure of
deterrence and protection based on the facts and circumstances of the particular case.
§ 5D1.1, comment (note 5).

The parties understand that although the Court will consider the parties’ guideline
estimate, the Court must make its own determination of the applicable guideline range.
In doing so, the Court is not bound by the position of any party. The parties understand
that the Court is free, upon consideration and proper application of all 18 U.S.C. § 3553
factors, to impose that reasonable sentence which it deems appropriate in the exercise

of its discretion and that such sentence may be less than that called for by the advisory

8
 

Case 1:19-cr-00009-RBJ Document 19 Filed 03/28/19 USDC Colorado Page 9 of 9

guidelines (in length or form), within the advisory guideline range, or above the advisory

guideline range up to and including imprisonment for the statutory maximum term,

regardless of any computation or position of any party on any 18 U.S.C. § 3553 factor.
Vil. ENTIRE AGREEMENT

This document states the parties’ entire agreement. There are no other

 

promises, agreements (or "side agreements"), terms, conditions, understandings, or
assurances, express or implied. In entering this agreement, neither the government
nor the defendant has relied, or is relying, on any terms, promises, conditions, or

assurances not expressly stated in this agreement.

Wer Vow LE

Artémio Navarro-Rayo
Defendant

Date: 3/2.5/) 9 LIN Ce ~
Edward Harris
Attorney for the Defendant

   

 

 

 

\

a eine |

fa =! | [N77

Sarah H. leis”
Assistant United States Attorney

~ nate

Date: 5.26 (4
